Exhibit 10.2

 

SUMMIT MATERIALS, INC.
EXECUTIVE SEVERANCE PLAN

 

Plan Document/Summary Plan Description

 

Summit Materials, Inc. (the “Company”) has adopted this Executive Severance Plan
(the “Plan”) for the benefit of certain employees of the Company and its
Affiliates (hereinafter collectively referred to as the “Company Group”), on the
terms and conditions hereinafter stated.  Participation in the Plan is generally
intended to be limited to those employees designated as eligible for the Plan by
the Committee who receive and return a Participation Notice and Agreement.

 

The Plan shall be effective on the Effective Date.  The Plan supersedes, solely
for the Participants, any prior plans, policies, guidelines, arrangements,
agreements, letters, and/or other communication, whether formal or informal,
written or oral sponsored by any member of the Company Group and/or entered into
by any representative of the Company Group that might otherwise provide
severance benefits to the Participants (or for the Participants’ benefit)
(collectively, the “Other Severance Arrangements”).  As such, the Plan
represents the exclusive severance benefit provided to Participants, and such
individuals shall not be eligible for any other severance benefits provided in
any Other Severance Arrangements.  For the avoidance of doubt, Other Severance
Arrangements shall not include any Awards (as defined in the Omnibus Incentive
Plan), which Awards shall be governed by the terms and conditions of the Omnibus
Incentive Plan and the applicable Award agreements thereunder.

 

To the extent applicable, it is intended that portions of the Plan either comply
with or be exempt from the provisions of Code Section 409A.  The Plan shall be
administered in a manner consistent with this intent and any provision that
would cause the Plan to fail to comply with or be exempt from Code Section 409A,
as the case may be, shall have no force and effect.

 

1.                                      Definitions.

 

(a)                                 “Accrued Obligations” means (i) all accrued
but unpaid Base Salary through the date of Termination, (ii) all accrued but
unused vacation days through the date of Termination, (iii) any unpaid or
unreimbursed expenses incurred in accordance with the policies of the Employer
through the date of Termination, and (iv) any benefits provided under the
employee benefit plans and programs of the Company Group upon a Termination,
including rights with respect to Company equity (or equity derivatives) or
equity-based incentive awards, but excluding any Other Severance Arrangements,
in accordance with the terms contained therein.

 

(b)                                 “Affiliate” means any Person that directly
or indirectly controls, is controlled by, or is under common control with the
Company.  The term “control” (including, with correlative meaning, the terms
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract, or otherwise.

 

--------------------------------------------------------------------------------


 

(c)                                  “Annual Bonus Program” means the annual
cash incentive bonus program in which the Participant participates as of the
date of a Qualifying Termination or Qualifying Change in Control Termination.

 

(d)                                 “Asset Sale” means a Change in Control
resulting from the sale, transfer, or other disposition of all or substantially
all of the assets of the Company to any Person that is not an Affiliate of the
Company.

 

(e)                                  “Base Salary” means such Participant’s
then-current annual base salary rate immediately prior to the Participant’s
Termination (or, if higher, the annual base salary rate immediately prior to an
event that constitutes a Constructive Termination hereunder), exclusive of any
bonus payments or additional payments, unpaid or unreimbursed expenses, or
benefits provided under any benefit plan sponsored by any member the Company
Group, including but not limited to any ERISA plans, stock plans, incentive and
deferred compensation plans, or insurance coverage or medical benefits and
without regard to any salary deferrals under the benefit or deferred
compensation plans or programs of any member of the Company Group.

 

(f)                                   “Board” means the board of directors of
the Company.

 

(g)                                  “Cause” means, as to any Participant,
unless such Participant’s Participation Notice and Agreement states otherwise, a
good faith determination of the Committee or its designee that (i) the Company
or an Affiliate has “cause” to terminate a Participant’s employment or service,
as defined in any employment or consulting agreement between the Participant and
the Company or an Affiliate in effect at the time of such Termination or (ii) in
the absence of any such employment or consulting agreement (or the absence of
any definition of “cause” contained therein), any of the following has occurred
with respect to a Participant: (1) such Participant’s willful or grossly
negligent continued failure to substantially perform Executive’s material duties
of employment (other than as a result of total or partial incapacity due to
physical or mental illness) for a period of 10 days following written notice by
the Company to the Participant of such failure, (2) dishonesty in the
performance of the Participant’s material duties of employment, (3) an act or
acts on the Participant’s part constituting, or plea of guilty or nolo
contendere to a crime constituting, (x) a felony under the laws of the United
States or any state thereof or (y) a misdemeanor involving moral turpitude,
(4) the Participant’s willful malfeasance or willful misconduct in connection
with the Participant’s duties of employment, or (5) the Participant’s breach, in
a material respect, of any restrictive covenant applicable to the Participant
that is not cured (to the extent curable) for a period of 10 days following
written notice by the Company to the Participant of such breach.

 

(h)                                 “Change in Control” has the meaning set
forth in the Company’s Omnibus Incentive Plan.

 

(i)                                     “Claims Administrator” means the
Committee or such other individual or group of individuals as may be appointed
as the claims administrator under the Plan by the Committee from time to time.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Code” means the Internal Revenue Code of
1986, as amended, and the rules, regulations, and other interpretative guidance
promulgated thereunder, as well as any successor laws in replacement thereof.

 

(k)                                 “Committee” means the compensation committee
of the Board.

 

(l)                                     “Constructive Termination” shall have
the meaning set forth in any employment or consulting agreement entered into by
and between a Participant and the Company or an Affiliate, or, in the absence of
any such employment or consulting agreement (or the absence of any definition of
“cause” contained therein), any of the following, without the Participant’s
prior written consent: (i) a reduction in the Participant’s Base Salary or
Target Bonus Amount, (ii) a material diminution of the Participant’s authority,
duties, or responsibilities, (iii) a required relocation of the Participant’s
primary place of business by more than 50 miles from its then-current location,
(iv) the failure of the Company to pay or cause to be paid the Participant’s
Base Salary or annual bonus when due, (v) any material breach by the Company of
this Plan (including the exhibits thereto) or the Participant’s Participation
Notice and Agreement (including Appendix A thereto) or any agreement between the
Company and the Participant relating to the Participant’s compensation
(including any equity awards), or (vi) an increase in the business travel
required by the Company or an Affiliate which represents an increase, as
compared to immediately prior to such increase, by more than 20% of the
Participant’s total business time; provided, that any event described in the
foregoing clauses (i) through (vi) shall constitute a Constructive Termination
only if the Company fails to cure such event within 30 days after receipt from
the Participant of written notice of the event which constitutes such
Constructive Termination; provided, further, that a “Constructive Termination”
shall cease to exist for an event on the 60th day following the later of its
occurrence or the Participant’s knowledge thereof, unless the Participant has
given the Company written notice thereof prior to such date.

 

(m)                             “Disability” shall have the meaning set forth in
the Omnibus Incentive Plan.

 

(n)                                 “Effective Date” means December 15, 2017.

 

(o)                                 “Employer” means, with respect to any
Participant, (i) prior to a Change in Control, the member of the Company Group
by which such Participant is employed, and (ii) following a Change in Control,
the entity that the Participant is employed by immediately after such Change in
Control.

 

(p)                                 “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended, and the rules, regulations, and other
interpretive guidance promulgated thereunder, as well as any successor laws in
replacement thereof.

 

(q)                                 “Omnibus Incentive Plan” means the Company’s
2015 Omnibus Incentive Plan, as amended from time to time (or the most recent
successor plan thereto adopted by the Company for the purpose of providing
equity and other incentive compensation to the employees and other service
providers of the Company Group, if any).

 

(r)                                    “Participant” means any management
employee designated as eligible for the Plan by the Committee who is selected by
the Committee to participate in the Plan and returns to the Company an executed
Participation Notice and Agreement.

 

3

--------------------------------------------------------------------------------


 

(s)                                   “Participation Notice and Agreement” means
the form of participation notice and agreement to the terms of the Plan,
substantially in the form set forth as Exhibit A hereto.

 

(t)                                    “Person” means any individual, entity, or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended, and any successor thereto).

 

(u)                                 “Qualifying Change in Control Termination”
means a Participant’s Termination by the Employer without Cause (and other than
as a result of the Participant’s death or during the Participant’s Disability)
or by the Participant as a result of a Constructive Termination during the
two-year period beginning on the date of a Change in Control; provided, however,
it shall not be considered a Qualifying Change in Control Termination if:

 

(i)                                     such Participant’s employment with the
Employer is terminated upon the expiration of a leave of absence by reason of
the Participant’s failure to return to work at such time;

 

(ii)                                  such Participant’s employment with the
Employer is terminated in connection with an Asset Sale, but only if the
Committee determines in its sole discretion that, in connection with such Change
in Control, either (1) such Participant was offered employment with the
purchaser (or affiliate thereof) (v) at the same or greater Base Salary and
Target Bonus Amount opportunity, (w) in a position of comparable authority,
duties, and responsibilities, (x) without a required relocation of the
Participant’s primary place of business by more than 50 miles from its location
immediately prior to such Asset Sale, (y) not involving an increase in required
business travel, as compared to immediately prior to such increase, by more than
20% of the Participant’s total business time, and (z) with employee benefits
that are substantially similar in the aggregate, in each case, to those as in
effect immediately prior such Asset Sale, or (2) such Participant voluntarily
elected not to participate in the purchaser’s selection process for employment
with the purchaser (or affiliate thereof) following such Asset Sale; or

 

(iii)                               prior to the Participant’s Termination, the
Participant has delivered written notice of the Participant’s intent to
voluntarily resign under circumstances which constitute a “Retirement” for
purposes of any incentive award granted under the Omnibus Incentive Plan.

 

(v)                                 “Qualifying Termination” means a
Participant’s Termination by the Employer without Cause (and other than as a
result of the Participant’s death or during the Participant’s Disability) or by
the Participant as a result of a Constructive Termination; provided, however, it
shall not be considered a Qualifying Termination if:

 

(i)                                     such Participant’s employment with the
Employer is terminated upon the expiration of a leave of absence by reason of
the Participant’s failure to return to work at such time;

 

(ii)                                  such Participant’s employment with the
Employer is terminated in connection with the sale, transfer, or other
disposition of assets or a business segment of the Company to any Person that is
not an Affiliate of the Company, but only if the Committee determines in its
sole discretion that, in connection with such sale, transfer, or other
disposition, either (1) such Participant was offered employment with the
purchaser (or affiliate thereof) (v) at the same or greater Base Salary and
Target Bonus Amount opportunity, (w) in a position of comparable authority,
duties, and responsibilities, (x) without a required relocation of the
Participant’s primary place of business by more than 50 miles from its location
immediately prior to such sale, transfer, or other disposition, (y) not
involving an increase in required business travel, as compared to immediately
prior to such increase, by more than 20% of the Participant’s total business
time, and (z) with employee benefits that are substantially similar in the
aggregate, in each case, to those as in effect immediately prior to such sale,
transfer, or other disposition, or (2) such Participant voluntarily elected not
to participate in the purchaser’s selection process for employment with the
purchaser (or affiliate thereof) following such sale, transfer, or other
disposition; or

 

4

--------------------------------------------------------------------------------


 

(iii)                               prior to the Participant’s Termination, the
Participant has delivered written notice of the Participant’s intent to
voluntarily resign under circumstances which constitute a “Retirement” for
purposes of any incentive award granted under the Omnibus Incentive Plan.

 

(w)                               “Release Agreement” means a release of claims
in the form customarily provided by the Company Group to terminated Employees,
pursuant to which a Participant may be required to (i) acknowledge the receipt
of the severance payment and other benefits and (ii) release the Company and its
Affiliates (including the Employer) and other persons and entities designated by
the Company from any liability arising from the Participant’s employment or
Termination (other than with respect to the Participant’s rights under the
Plan).

 

(x)                                 “Release Effectiveness Date” means the date
the Release Agreement becomes effective and irrevocable.

 

(y)                                 “Severance Multiple” means, as to any
Participant, the Severance Multiple set forth in Exhibit B applicable to the
Participant’s position as of the date of Termination (but disregarding any
diminution in position that has given rise to a Constructive Termination),
unless otherwise set forth in the Participant’s Participation Notice and
Agreement.

 

(z)                                  “Severance Payment Period” means, as to any
Participant, the Severance Payment Period set forth in Exhibit B applicable to
the Participant’s position as of the date of Termination (but disregarding any
diminution in position that has given rise to a Constructive Termination),
unless otherwise set forth in the Participant’s Participation Notice and
Agreement.

 

(aa)                          “Target Bonus Amount” means a Participant’s target
annual bonus under the Annual Bonus Program.

 

(bb)                          “Termination” means the termination of a
Participant’s employment or service, as applicable, with all members of the
Company Group for any reason (including death), other than any termination of a
Participant’s employment with the Employer by reason of a transfer to the employ
of another member of the Company Group.

 

(cc)                            “Welfare Continuation Period” means, as to any
Participant, the Welfare Continuation Period set forth in Exhibit B applicable
to the Participant’s position as of the date of Termination (but disregarding
any diminution in position that has given rise to a Constructive Termination),
unless otherwise set forth in the Participant’s Participation Notice and
Agreement; provided, however, that the Welfare Continuation Period shall
terminate earlier as of the date on which the Participant becomes eligible to
receive any health benefits as a result of subsequent employment or service.

 

5

--------------------------------------------------------------------------------


 

2.                                      Eligibility.  Eligibility to participate
in the Plan shall be limited to any employee of the Company Group that
designated as a Participant by the Committee; provided, that, as a condition of
participation in the Plan, the Participant must execute and submit a
Participation Notice and Agreement, and following the Participant’s Termination,
a Release Agreement.

 

3.                                      Termination of Employment.

 

(a)                                 Payments on Specified Terminations.  If a
Participant’s Termination is a Qualifying Termination or Qualifying Change in
Control Termination, in addition to any Accrued Obligations, subject to such
Participant’s execution, delivery to the Company, and non-revocation of the
Release Agreement, as contemplated in Section 3(c) below, the Participant shall
be entitled to the following payments and benefits:

 

(i)                                     Pro-Rated/Prior Year Bonuses.  (1) The
bonus amount otherwise payable under the Annual Bonus Program for the fiscal
year in which the Participant’s Termination occurred, pro-rated for the days of
service in such fiscal year up to and including the date of Termination and
based on actual performance for such fiscal year, payable concurrently with cash
bonus payments to other employees under the applicable cash bonus plan (but in
all events prior to March 15 of the fiscal year immediately following the fiscal
year in which such Termination occurs) and (2) to the extent not previously
paid, the bonus amount otherwise payable under the Annual Bonus Program for the
fiscal year immediately preceding the fiscal year in which the Participant’s
Termination occurs, based on actual performance for such immediately preceding
fiscal year, payable concurrently with cash bonus payments to other employees
under the applicable cash bonus plan;

 

(ii)                                  Cash Severance.  An amount equal to
(x) such Participant’s applicable Severance Multiple multiplied by (y) the sum
of such Participant’s then-current (A) Base Salary and (B) only with respect to
a Qualifying Change in Control Termination (and not a Qualifying Termination
that is not a Qualifying Change in Control Termination), Target Bonus Amount,
such amount to be paid (aa) in the case of a Qualifying Termination, in equal
installments no less frequently than monthly over the applicable Severance
Payment Period beginning with the first payroll period after the Release
Effectiveness Date, or (bb) in the case of a Qualifying Change in Control
Termination, paid in a lump sum no later than the 60th day following the
Termination Date; and

 

(iii)                               COBRA Continuation Payment.  A cash payment
in an amount equal to the total amount of the monthly COBRA insurance premiums
for participation in the life, health, dental, and disability benefit programs
of the Company in which the Participant participated as of the date of
Termination, payable monthly for each month of the Welfare Continuation Period
in accordance with the Company’s payroll practices, with the first such payment
in respect of any completed months prior to the Release Effectiveness Date to
occur as soon as practicable after the Release Effectiveness Date.

 

For the avoidance of doubt, in the event of a Participant’s Termination,
including, without limitation, a Participant’s Qualifying Termination or
Qualifying Change in Control

 

6

--------------------------------------------------------------------------------


 

Termination, the Participant’s outstanding Awards, if any, shall be governed by
the terms and conditions of the Omnibus Incentive Plan and the applicable Award
agreements thereunder.

 

(b)                                 Other Termination Events.  If a Participant
experiences a Termination which does not constitute either a Qualifying
Termination or Qualifying Change in Control Termination, the Participant shall
not be entitled to the payment of any severance or other benefits under the Plan
and shall only be entitled to receive the Accrued Obligations.

 

(c)                                  Release Agreement.  Notwithstanding any
provision herein to the contrary, the payment of any amount or provision of any
benefit pursuant to Section 3(a) above (other than the Accrued Obligations)
shall be conditioned upon a Participant’s execution, delivery to the Company,
and non-revocation of the Release Agreement and the expiration of any revocation
period contained in such Release Agreement within 60 days following the date of
Termination.  If a Participant fails to execute the Release Agreement in such a
timely manner so as to permit any revocation period to expire prior to the end
of such 60-day period, or timely revokes such Participant’s acceptance of such
release following its execution, such Participant shall not be entitled to
payment of any severance or other benefits under the Plan.  Further, to the
extent that any of the payments hereunder constitute “nonqualified deferred
compensation” for purposes of Code Section 409A, any payment of any amount or
provision of any benefit otherwise scheduled to occur prior to the 60th day
following the date of such Termination, but for the condition on executing the
Release Agreement as set forth herein, shall not be made until the first
regularly scheduled payroll date following such 60th day, after which any
remaining payments shall thereafter be provided to the Participant according to
the applicable schedule set forth herein.

 

4.                                      Additional Terms.

 

(a)                                 Taxes.  Severance and other payments and
benefits under the Plan will be subject to all required federal, state, and
local taxes and may be affected by any legally required withholdings.

 

(b)                                 Other Benefit Plans.  Payments under the
Plan are not deemed “compensation” for purposes of calculating any contributions
or accruals under the retirement plans, savings plans, and incentive plans of
any member of the Company Group.  Accordingly, no contributions to the
retirement and savings plans of the Company will be made from the severance
payments and other payments and benefits under the Plan, and such plans will not
accrue any benefits attributable to payments under the Plan.

 

(c)                                  Specified Employees.  Notwithstanding
anything herein to the contrary, (i) if, at the time of a Participant’s
Termination, such Participant is a “specified employee” as defined in Code
Section 409A, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such Termination is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A, then the commencement of the payment of any such payments or
benefits hereunder will be deferred (without any reduction or increase in such
payments or benefits ultimately paid or provided to the Participant) until the
date that is six months following such Participant’s Termination (or the
earliest date that is permitted under Code Section 409A); and (ii) if any other
payments of money or other benefits due to the Participant hereunder would cause
the application of an accelerated or additional tax

 

7

--------------------------------------------------------------------------------


 

under Code Section 409A, such payments or other benefits shall be deferred if
deferral will make such payment or other benefits compliant under Code
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by or at the direction of the
Committee, that does not cause such an accelerated or additional tax or result
in additional cost to the Company.  The Company shall consult with its legal
counsel and tax advisors in good faith regarding the implementation of this
Section 4(c); provided, however, that none of the Company, any other member of
the Company Group, and any of their respective employees or representatives
shall have any liability to the Participant with respect thereto.  For the
purposes of Code Section 409A, each payment made under the Plan, including each
installment payment, shall be treated as a separate payment.

 

(d)                                 Awards. By executing a Participation Notice
and Agreement, the Participant thereby agrees and acknowledges that the
definition of “Constructive Termination” as set forth in the Plan shall govern
with respect to any Award that is outstanding as of the date of such
Participant’s execution of such Participation Notice and Agreement.

 

5.                                      Termination or Amendment of the Plan. 
Except as otherwise set forth in a Participation Notice and Agreement, the Plan
may be amended, terminated, or discontinued in whole or in part, at any time and
from time to time at the discretion of the Board or the Committee; provided,
however, that the Plan may not be amended, terminated, or discontinued during
the two-year period beginning on a Change in Control (except for an amendment to
the administrative provisions of the Plan that is considered by counsel to be
required pursuant to applicable law); provided, further, that no amendment,
termination, or discontinuance of either the Plan or any provision of the Plan
that has the effect of reducing or diminishing the potential benefits a
Participant may receive under the Plan shall be effective with respect to the
Participant until the first (1st) anniversary of such amendment, termination, or
discontinuance (except for an amendment to the administrative provisions of the
Plan that is considered by counsel to be required pursuant to applicable law). 
The Plan shall automatically terminate on the second (2nd) anniversary of a
Change in Control; provided, however, that if prior to such termination date a
Participant has undergone a Qualifying Change in Control Termination (or such
Participant has delivered notice of a Constructive Termination), then the Plan
shall remain in effect with respect to such Participant in accordance with its
terms.

 

6.                                      Limitation of Certain Payments.  If any
payment, benefit or distribution of any type to or for the benefit of a
Participant, whether paid or payable, provided or to be provided, or distributed
or distributable pursuant to the terms of the Plan or otherwise by the Company
or any of its Affiliates (collectively, the “Parachute Payments”) would subject
a Participant to the excise tax imposed under Code Section 4999 (the “Excise
Tax”), the Parachute Payments shall be reduced so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the Excise Tax;
provided, however, that the Parachute Payments shall only be reduced to the
extent the after-tax value of amounts received by a Participant after
application of the above reduction would exceed the after-tax value of the
amounts received without application of such reduction.  For this purpose, the
after-tax value of an amount shall be determined taking into account all
federal, state, and local income, employment and excise taxes applicable to such
amount.  Unless a Participant has given prior written notice to the Company to
effectuate a reduction in the Parachute Payments if such a reduction is required
(any such notice being consistent with the requirements of Code Section 409A to
avoid the imputation of any tax, penalty or interest thereunder), the Company
shall reduce or eliminate the Parachute Payments by first reducing or
eliminating any cash severance benefits (with the Parachute Payments to be made
furthest in the future being reduced first), then by reducing or eliminating any
accelerated vesting of stock options or similar awards, then by reducing or
eliminating any accelerated

 

8

--------------------------------------------------------------------------------


 

vesting of restricted stock or similar awards, then by reducing or eliminating
any other remaining Parachute Payments; provided, that no such reduction or
elimination shall apply to any non-qualified deferred compensation amounts
(within the meaning of Code Section 409A) to the extent such reduction or
elimination would accelerate or defer the timing of such payment in a manner
that does not comply with Code Section 409A.

 

7.                                      Claims Procedure.

 

(a)                                 Processing Claims.  The processing of claims
for benefits and payments under the Plan will be carried out as quickly as
possible.  If an individual is not selected for participation in the Plan or
does not satisfy the conditions for eligibility in the Plan, such individual is
not entitled to benefits and/or payments under the Plan.

 

(b)                                 Decision.  If an individual’s claim for
benefits under the Plan is denied, the individual will receive a written notice
within 90 days (in special cases, more than 90 days may be needed and such
individual will be notified in this case):

 

(i)                                     requesting additional material or
information to further support the claim, and the reasons why these are
necessary;

 

(ii)                                  setting forth specific reasons as to why
the claim was denied;

 

(iii)                               setting forth clear reference to the Plan
provisions upon which the denial is based; and

 

(iv)                              providing notice of the individual’s right to
have the denial reviewed as explained below.

 

(c)                                  Request for Review of Denial of Benefits. 
The individual or the individual’s authorized representative may request a
review of the individual’s claim by giving written notice to the Claims
Administrator.  Each individual has the right to have representation, review
pertinent documents, and present written issues and comments.  An individual’s
request must be made not later than 60 days after the individual receives the
notice of denial.  If an individual fails to act within the 60-day limit, the
individual loses the right to have the individual’s claim reviewed.

 

(d)                                 Decision on Review.  Upon receipt of a
request for review from an individual, the Claims Administrator shall make a
full and fair evaluation and may require additional documents necessary for such
a review.  The Claims Administrator shall make a decision within 60 days from
receipt of the individual’s request.  In the event of special circumstances, a
decision will be given to the individual as soon as possible, but not later than
120 days after receipt of the individual’s request for review.  The decision on
the review shall be in writing and shall include specific reasons for the
decision.  The final decision of the Claims Administrator shall be conclusive
and binding upon all parties having or claiming to have an interest in the
matter being reviewed.

 

9

--------------------------------------------------------------------------------


 

(e)                                  In Case of Clerical Error.  If any
information regarding an individual is incorrect, and the error affects the
individual’s benefits, the correct information will determine the extent, if
any, of the individual’s benefits under the Plan.

 

(f)                                   No Limitation of Rights. Nothing in this
Section 7 shall limit the Participant’s ability to file or bring a claim,
proceeding, or legal action for relief with respect to any right or claim for
payments or benefits under the Plan.

 

8.                                      General Information.

 

(a)                                 No Right to Continued Employment.  Nothing
contained in the Plan shall confer upon any Participant any right to continue in
the employ of any member of the Company Group or interfere in any way with the
right of any member of the Company Group to terminate the Participant’s
employment, with or without cause.

 

(b)                                 Plan Not Funded.  Amounts payable under the
Plan shall be payable from the general assets of the Company, and no special or
separate reserve, fund, or deposit shall be made to assure payment of such
amounts.  No Participant, beneficiary, or other person shall have any right,
title, or interest in any fund or in any specific asset of the Company by reason
of participation hereunder.  None of (i) the provisions of the Plan, (ii) the
creation or adoption of the Plan, and (iii) any action taken pursuant to the
provisions of the Plan shall create, or be construed to create, a trust of any
kind or a fiduciary relationship between the Company and any Participant,
beneficiary, or other person.  To the extent that a Participant, beneficiary, or
other person acquires a right to receive payment under the Plan, such right
shall be no greater than the right of any unsecured general creditor of the
Company.  Notwithstanding the foregoing, the Company shall have the right to
implement or set aside funds in a grantor trust, subject to the claims of the
Company’s creditors or otherwise, to discharge its obligations under the Plan.

 

(c)                                  Non-Transferability of Benefits and
Interests.  All amounts payable under the Plan are non-transferable, and no
amount payable under the Plan shall be subject in any manner to sale, transfer,
anticipation, alienation, assignment, pledge, encumbrance, or charge.  This
Section 8(c) shall not apply to an assignment of a contingency or payment due:
(i) after the death of a Participant, to the deceased Participant’s legal
representative or beneficiary, or (ii) after the disability of a Participant, to
the disabled Participant’s personal representative.

 

(d)                                 Discretion of Company, Board, Committee, and
Claims Administrator.  Any decision made or action taken by, or inaction of, the
Company, the Board, the Committee, or the Claims Administrator arising out of or
in connection with the creation, amendment, construction, administration,
interpretation, and effect of the Plan that is within its authority hereunder or
applicable law shall be within the absolute discretion of such entity and shall
be conclusive and binding upon all persons.  In the case of any conflict, the
decision made or action taken by, or inaction of, the Claims Administrator will
control.  However, with respect to the authorized officers and senior
executives, as designated by the Board in its resolutions, any decision made or
action taken by, or inaction of, the Committee will control.

 

(e)                                  Indemnification.  None of the Board, the
Committee, any employee of any member of the Company Group, and any Person
acting at the direction thereof (each such

 

10

--------------------------------------------------------------------------------


 

Person, an “Affected Person”) shall have any liability to any Person (including,
without limitation, any Participant), for any act, omission, interpretation,
construction, or determination made in connection with the Plan (or any payment
made under the Plan).  Each Affected Person shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
(including attorneys’ fees) that may be imposed upon or incurred by such
Affected Person in connection with or resulting from any action, suit, or
proceeding to which such Affected Person may be a party or in which such
Affected Person may be involved by reason of any action taken or omitted to be
taken under the Plan and against and from any and all amounts paid by such
Affected Person, with the Company’s approval, in settlement thereof, or paid by
such Affected Person in satisfaction of any judgment in any such action, suit,
or proceeding against such Affected Person; provided, that, the Company shall
have the right, at its own expense, to assume and defend any such action, suit,
or proceeding and, once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice.  The foregoing right of indemnification shall not be
available to an Affected Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case,
not subject to further appeal, determines that the acts or omissions of such
Affected Person giving rise to the indemnification claim resulted from such
Affected Person’s bad faith, fraud, or willful wrongful act or omission.  The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which Affected Persons may be entitled under the Company’s
organizational documents, as a matter of law, or otherwise, or any other power
that the Company may have to indemnify such person or hold them harmless.

 

(f)                                   Code Section 409A.  Notwithstanding any
provision of the Plan to the contrary, if any benefit provided under the Plan is
subject to the provisions of Code Section 409A, the provisions of the Plan will
be administered, interpreted, and construed in a manner necessary to comply with
Code Section 409A or an exception thereto.  Notwithstanding any provision of the
Plan to the contrary, in no event shall the Company (or its employees, officers,
or directors) have any liability to any Participant (or any other Person) due to
the failure of the Plan to satisfy the requirements of Code Section 409A or any
other applicable law.

 

(g)                                  No Duplication.  The benefits under the
Plan replace and supersede any severance benefits payable upon a Termination
previously established under any Other Severance Arrangement.  In no event shall
any Participant receive more than the severance benefits provided for herein,
and any severance benefits provided under any Other Severance Arrangement or
otherwise, to the extent paid, shall reduce the amounts to be paid hereunder.

 

(h)                                 Governing Law.  All questions pertaining to
the construction, regulation, validity, and effect of the provisions of the Plan
shall be determined in accordance with the laws of Delaware (other than to the
extent set forth in the Participation Notice and Agreement).

 

(i)                                     Notice.  Any notice or other
communication required or which may be given pursuant to the Plan shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier or two days after it has been mailed by United States express
or registered mail, return receipt requested, postage prepaid, addressed to the
(i) Company, at Summit Materials, Inc., 1550 Wynkoop Street, 3rd Floor, Denver,
Colorado, 80202,

 

11

--------------------------------------------------------------------------------


 

Attention: Chief Legal Officer, or (ii) Participant, at the Participant’s most
recent address on file with the Company.

 

(j)                                    Captions.  Captions and headings are
given to the sections and subsections of the Plan solely as a convenience to
facilitate reference.  Such captions and headings shall not be deemed in any way
material or relevant to the construction or interpretation of the Plan or any
provision thereof.

 

(k)                                 Successors.  The Plan shall inure to the
benefit of and be binding upon the Company and its successors.

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

SUMMIT MATERIALS, INC.
EXECUTIVE SEVERANCE PLAN

 

--------------------------------------------------------------------------------

 

Participation Notice and Agreement

 

--------------------------------------------------------------------------------

 

Participant:

 

Qualifying Termination / Qualifying Change in Control Termination

 

 

Severance Multiple:

 

Tier 1: 2.5x
Tier 2: 2x

 

 

 

Welfare Continuation Period:

 

Tier 1: 30 months
Tier 2: 24 months

 

 

 

Severance Payment Period:

 

Tier 1: 30 months
Tier 2: 24 months

 

I hereby agree to the terms and conditions of the Summit Materials, Inc.
Executive Severance Plan (as amended from time to time, the “Plan”) to which
this Participation Notice and Agreement is attached as Exhibit A, including the
terms set forth in this Participation Notice and Agreement and the Restrictive
Covenants (as defined below) incorporated hereinto.  Capitalized terms used but
not defined in this Participation Notice and Agreement shall have the meanings
given to such terms in the Plan.

 

I understand that as a Participant under the Plan (a “Participant”), the terms
of the Plan will exclusively govern all subject matters addressed by the Plan
and I understand that, except as expressly provided in the Plan, the Plan
supersedes and replaces, as applicable, any and all agreements (including any
prior employment agreement), plans, policies, guidelines, and other
arrangements, including any Other Severance Arrangements, with respect to all
subject matters covered under the Plan and my rights to severance upon any
Qualifying Termination or Qualifying Change in Control Termination.

 

The Company and I further agree that[:

 

(a) Effective as of the date hereof, the employment agreement that I entered
into with a member of the Company Group or its predecessor, dated as of [Date]
(the “Employment Agreement”) shall be terminated in all respects and each party
shall have no further rights or obligations with respect thereto, other than any
provisions therein which were intended to

 

Exhibit A-1

--------------------------------------------------------------------------------


 

survive the termination thereof.  My waiver of any rights under the Employment
Agreement is irrevocable to the fullest extent provided under the laws of the
state of Delaware; and

 

(b)](1) notwithstanding Section 5 of the Plan, the Company hereby agrees that no
amendment, termination, or discontinuance of either the Plan or any provision of
the Plan that has the effect of reducing or diminishing the potential benefits I
may receive under the Plan shall be effective until the first (1st) anniversary
of the Effective Date, except for any amendment to the administrative provisions
of the Plan that is considered by counsel to be required pursuant to applicable
law.

 

I acknowledge and recognize the highly competitive nature of the businesses of
the Company Group, and that I will be allowed access to confidential and
proprietary information (including, but not limited to, trade secrets) about
those businesses, as well as access to the prospective and actual customers,
suppliers, investors, clients, and partners involved in those businesses, and
the goodwill associated with the Company Group.

 

Accordingly, I agree to be bound by the provisions of Appendix A to this
Participation Notice and Agreement, which provisions are incorporated into this
Participation Notice and Agreement and made a part hereof.

 

 

Dated:

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  Note:  To be included as applicable.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

APPENDIX A
Restrictive Covenants

 

The Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company, that the Participant will be allowed access to
confidential and proprietary information (including, but not limited to, trade
secrets) about those businesses, as well as access to the prospective and actual
customers, suppliers, investors, clients, and partners involved in those
businesses, and the goodwill associated with the Company.  The Participant
accordingly agrees to the provisions of this Appendix A to the Participant’s
Participation Notice and Agreement under the Summit Materials, Inc. Executive
Severance Plan (as amended from time to time, the “Plan”) (such provisions, the
“Restrictive Covenants”).  For the avoidance of doubt, the Restrictive Covenants
contained herein are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between the Participant and the
Company or any of its Affiliates.

 

1.                                      Confidentiality; Non-Compete;
Non-Solicit; Non-Disparagement.

 

(a)                                 For the purposes of this Appendix A, any
reference to the “Company” shall mean the Company and/or its Affiliates (as
applicable), collectively.  In view of the fact that the Participant’s work for
the Company brings the Participant into close contact with many confidential
affairs of the Company not readily available to the public, and plans for
further developments, the Participant agrees that:

 

(i)                                     the Participant will not at any time
(whether during or after the Participant’s Employment): (1) retain or use for
the benefit, purposes, or account of the Participant or any other Person or
(2) disclose, divulge, reveal, communicate, share, transfer, or provide access
to any Person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary, or
confidential information — including, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs, and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals — concerning the past, current or future business,
activities, and operations of the Company and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(collectively, “Confidential Information”) without the prior written
authorization of the Board, except as specifically necessary during the term of
the Participant’s Employment in order to perform the duties of the Participant’s
position and in the best interests of the Company.  For purposes of this
Appendix A, “Employment” shall mean, without any inference for federal and other
tax purposes, service as a part- or full-time officer, employee, consultant, or
advisor or Board member of or to the Company.

 

(ii)                                  Confidential Information shall not include
any information that is: (1) generally known to the industry or the public other
than as a result of the Participant’s breach of this covenant or any breach of
other confidentiality obligations by third parties, (2) made legitimately
available to the Participant by a third party without breach of any

 

Appendix A-1

--------------------------------------------------------------------------------


 

confidentiality obligation, or (3) required by law to be disclosed; provided,
that the Participant shall give prompt written notice to the Company of such
requirement, disclose no more information than is so required, and cooperate
with any attempts by the Company to obtain a protective order or similar
treatment.

 

(iii)                               Except as required by law, the Participant
will not disclose to anyone, other than the Participant’s immediate family and
legal or financial advisors, the existence or contents of the Plan (including
the exhibits thereto), the Participant’s participation therein, and the
Participant’s Participation Notice and Agreement (including this Appendix A)
(collectively, the “Participation Terms”); provided, that the Participant may
disclose to any prospective future employer the provisions of Section 1(b) of
this Appendix A provided that such prospective future employer agrees to
maintain the confidentiality of such terms.

 

(iv)                              Upon the Participant’s Termination, the
Participant shall (1) cease and not thereafter commence use of any Confidential
Information or intellectual property (including, without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name, or
other source indicator) owned or used by the Company, (2) immediately destroy,
delete, or return to the Company, at the Company’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, e-mail, text messages, letters, and other data) in the
Participant’s possession or control (including any of the foregoing stored or
located in the Participant’s office, home, or laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, except that the Participant may retain
only those portions of any personal notes, notebooks, and diaries that do not
contain any Confidential Information, and (3) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which the Participant is or becomes aware.

 

(b)                                 The Participant acknowledges and recognizes
the highly competitive nature of the businesses of the Company and accordingly
agrees as follows:

 

(i)                                     Participant will not, within twelve (12)
months following the Participant’s Termination (the “Post-Termination Period”)
or during Participant’s Employment (together with the Post-Termination Period,
the “Restricted Period”), directly or indirectly:

 

(1)         engage in any business involved in the U.S. and Canadian aggregates
and related downstream product sectors (including, but not limited to, asphalt,
paving, cement, concrete, and concrete products) (any such business, a
“Business”) in any Restricted Area (any such business, a “Competitive
Business”).  For the purposes of this Appendix A, “Restricted Area” shall mean
any geographic area where each and any Employer of the Participant during the
Participant’s employment conducts or conducted, within the six-month period
immediately preceding the Participant’s Termination, Business; provided, that if
the Employer with respect to a Participant is Summit Materials Holdings L.P.,
Summit Materials, LLC, or any of their respective successors thereto at

 

Appendix A-2

--------------------------------------------------------------------------------


 

any time during the Participant’s Employment, the Restricted Area shall be the
United States and Canada.

 

(2)         acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business, as an individual, partner, shareholder,
officer, director, principal, agent, trustee, or consultant; or

 

(3)         interfere with, or attempt to interfere with, business relationships
(whether formed before, on, or after the date of the Participant’s Participation
Notice and Agreement) between the Company or any of its Affiliates and
customers, clients, suppliers, partners, members, investors, or acquisition
targets.

 

(ii)                                  During the Restricted Period, the
Participant will not, whether on the Participant’s own behalf or on behalf of or
in conjunction with any Person, directly or indirectly:

 

(1)         solicit or encourage any employee of the Company to leave the
employment of the Company; or

 

(2)         hire any such employee who was employed by the Company as of the
date of the Participant’s Termination or who left the employment of the Company
coincident with, or within six months prior to or after, the Participant’s
Termination.

 

(iii)                               During the Restricted Period, the
Participant will not, whether on the Participant’s own behalf or on behalf of or
in conjunction with any Person, directly or indirectly solicit or assist in
soliciting in competition with the Company the business of any client or
prospective client:

 

(1)         with whom the Participant had personal contact or dealings on behalf
of the Company during the one-year period preceding the Participant’s
Termination;

 

(2)         with whom employees reporting to the Participant have had personal
contact or dealings on behalf of the Company during the one year immediately
preceding the Participant’s Termination; or

 

(3)         for whom the Participant had direct or indirect responsibility
during the one year immediately preceding the Participant’s Termination.

 

Notwithstanding anything to the contrary in this Appendix A, the Participant
may, directly or indirectly, own, solely as an investment, securities of any
Person which are publicly traded on a national or regional stock exchange or on
the over-the-counter market if the Participant (a) is not a controlling person
of, or a member of a group which controls, such Person and (b) does not,
directly or indirectly, own five percent or more of any class of securities of
such person.

 

(c)                                  During the Restricted Period, the
Participant will not, directly or indirectly, solicit or encourage to cease to
work with the Company any consultant then under contract with the Company.

 

Appendix A-3

--------------------------------------------------------------------------------


 

(d)                                 The Participant will not, other than as
required by law or by order of a court or other competent authority, make or
publish, or cause any other person to make or publish, any statement that is
disparaging or that reflects negatively upon the Company, or that is or
reasonably would be expected to be damaging to the reputation of the Company.

 

(e)                                  It is expressly understood and agreed that
although the Participant and the Company consider the restrictions contained in
this Appendix A to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Appendix A is an unenforceable restriction against
the Participant, the provisions of this Appendix A shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

(f)                                   The period of time during which the
provisions of this Appendix A shall be in effect shall be extended by the length
of time during which the Participant is in breach of the terms hereof as
determined by any court of competent jurisdiction on the Company’s application
for injunctive relief.

 

2.                                      Specific Performance; Survival.

 

(a)                                 The Participant acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of this Appendix A would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, the Participant agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to suspend making any payments or
providing any benefit otherwise required by the Participation Terms and obtain
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available.

 

(b)                                 The provisions of this Appendix A shall
survive the Participant’s Termination.

 

3.                                      Protected Activities.

 

(a)                                 Nothing in this Appendix A shall prohibit or
impede the Participant from communicating, cooperating, or filing a complaint on
possible violations of U.S. federal, state, or local law or regulation to or
with any governmental agency or regulatory authority (collectively, a
“Governmental Entity”), including, but not limited to, the Securities and
Exchange Commission, Financial Industry Regulatory Authority, Equal Employment
Opportunity Commission, or National Labor Relations Board, or from making other
disclosures to any Governmental Entity that are protected under the
whistleblower provisions of U.S. federal, state, or local law or regulation;
provided, that, in each case, such communications and disclosures are consistent
with applicable law.  The Participant shall not be held criminally or civilly
liable under any U.S. federal or state trade secret law for the disclosure of a
trade secret that is made (i) 

 

Appendix A-4

--------------------------------------------------------------------------------


 

in confidence to a U.S. federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.  An individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.  Moreover, the Participant shall not be
required to give prior notice to (or get prior authorization from) the Company
regarding any such communication or disclosure.

 

(b)                                 Except as otherwise provided in Paragraph
3(a) of this Appendix A or under applicable law, under no circumstance is the
Participant authorized to disclose any information covered by the Company’s
attorney-client privilege or attorney work product or the Company’s trade
secrets without the prior written consent of the Company.

 

Appendix A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

Benefit Tiers

 

With respect to any Participant, unless otherwise set forth in a Participation
Notice and Agreement, the following Severance Multiples, Welfare Continuation
Periods, and Severance Payment Periods shall apply.  Capitalized terms used but
not defined herein have the meaning given to such terms in the Summit
Materials, Inc. Executive Severance Plan, as amended from time to time, to which
this Benefit Tiers summary is attached as Exhibit B.

 

GRAPHIC [g287272kq03i001.gif]

 

Exhibit B-1

--------------------------------------------------------------------------------